—In an action to recover damages for medical malpractice, etc., the defendant Gerald Meagher and Furey & Furey, P.C., and Christina Gulotta appeal from an order of the Supreme Court, Suffolk County (Catterson, J.), dated July 27, 2001, which, sua sponte, after granting a mistrial on December 14, 2000, based upon the prejudicial conduct of Christina Gulotta, attorney for the defendant Meagher, imposed costs and attorney’s fees against Furey & Furey, P.C., and Christina Gulotta pursuant to 22 NYCRR 130-1.1.
Ordered that the appeal by the defendant Gerald Meagher is dismissed as he is not aggrieved by the order appealed from (see CPLR 5511); and it is further,
Ordered that the appeal by the nonparty appellants is dismissed, without costs or disbursements, as the order is not appealable as of right because it does not decide a motion made on notice (see CPLR 5701 [a]), and we decline to grant leave to appeal. Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.